Citation Nr: 1020723	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-33 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack







INTRODUCTION

The Veteran served on active duty from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This matter was before the Board in December 2008, and was 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development.


FINDING OF FACT

In a January 2010 rating decision, the AMC granted the 
Veteran's claim for service connection for bilateral hearing 
loss. 


CONCLUSION OF LAW

There is no allegation of errors of fact or law for appellate 
consideration.  38 U.S.C.A. § 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002).   In a 
January 2010 rating decision, the AMC granted the Veteran's 
claim of service connection for bilateral hearing loss, which 
represents a full grant of the benefits sought on appeal in 
this case, and, therefore, there remains no allegation of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


